Citation Nr: 1001414	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-32 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

2.  Entitlement to service connection for muscle and joint 
pain, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317.

3.  Entitlement to service connection for short-term memory 
loss, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317.

4.  Entitlement to service connection for sleep apnea, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1989 to November 1993, including service in the 
Southwest Asia Theater of Operations.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, that denied, in pertinent part, service connection for 
chronic fatigue, muscle and joint pain, short term memory 
loss, and sleep apnea.  

The veteran's Notice of Disagreement with that decision was 
received at the RO in January 2005.  The RO issued a 
Statement of the Case (SOC) in August 2005.  The Veteran 
perfected his appeal with the submission of a timely 
substantive appeal (VA Form 9), which was received at the RO 
in October 2005.  

According to various correspondence in the claims file, the 
Veteran's VA Form 9 was initially misplaced at the RO, and 
his claim was closed by the RO on October 31, 2005 for 
failure to timely file a substantive appeal.  The Veteran 
argued that his substantive appeal was timely filed, and the 
RO accepted the Veteran's arguments as a claim to reopen.  In 
July 2006, the RO issued another rating decision denying the 
Veteran's claims on the basis that no new and material 
evidence was received to reopen them.  Later, however, in 
October 2006 correspondence, the RO indicated that the 
Veteran's misplaced VA Form 9 was located, and that his 
initial appeal to the Board was timely, and remained active.  
As such, the July 2006 RO rating decision was declared moot.  

Meanwhile, the Veteran relocated to Louisiana, and 
jurisdiction of the claim was transferred to the RO in New 
Orleans.  

In an April 2008 rating decision, while the current appeal 
remained pending, the RO in Philadelphia, Pennsylvania, 
issued a rating decision that once again denied the Veteran's 
claims of service connection for chronic fatigue, joint and 
muscle pain, and back pain, all due to undiagnosed illness.  
The basis for the denial was that new and material evidence 
was not received to reopen these claims.  As noted above, 
these claims are currently active and on appeal, and there is 
no final decision to reopen at this time.  Thus, new and 
material evidence is not necessary.  

In July 2009, the veteran testified at a video conference 
hearing at the RO before the undersigned Acting Veterans Law 
Judge sitting in Washington, DC.  A transcript of his 
testimony is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a claimed multi-
symptom illness manifested by chronic fatigue, joint pain and 
muscle pain, memory loss, and sleep apnea.  The Veteran also 
attributes irritable bowel symptoms to the overall illness as 
well, although this specific issue is not currently in 
appellate status or before the Board at this time.  

At the outset, there are procedural defects requiring remand.  
As noted in the Introduction, the RO in Philadelphia, 
Pennsylvania, issued a rating decision in April 2008 
indicating that the Veteran's claims of service connection 
for chronic fatigue, muscle and joint pain (to include back 
pain), claimed as due to an undiagnosed illness, required new 
and material evidence to reopen them.  

This implies that the Veteran is trying to reopen a finally 
disallowed claim.  This is not the case.  As noted above, the 
Veteran's initial claim of service connection was denied by 
rating decision issued in October 2004.  The Veteran's NOD 
was received in January 2005 and the SOC was issued in August 
2005.  The Veteran's VA Form 9 was received at the RO in 
October 2005.  It was initially misplaced, but eventually 
located, and in an October 2006 letter to the Veteran, the RO 
noted that the Veteran's appeal remained active.  As such, he 
did not need to submit new and material evidence.  

Although an October 2008 duty-to-assist letter addressed the 
issues as initial claims, and not claims to reopen, there was 
no explanation regarding the April 2008 rating decision, and 
no attempt to correct the mistake.  This is prejudicial to 
the appellant, and a defect requiring remand.  

Moreover, it appears that the record is incomplete.  At the 
Veteran's video conference before the undersigned in July 
2009, the Veteran reported that he received private treatment 
from Dr. D. in Alexandria, Louisiana and Dr. R. M. at the 
Beaumont, Texas Baptist Hospital.  Subsequent to the hearing, 
the Veteran submitted treatment records from Dr. D.; however, 
records from Dr. M. are still outstanding.  Additionally, the 
Veteran reported that he received VA treatment at the VA 
hospitals in Beaumont, Texas and Houston, Texas.  It appears 
that not all of these records have been associated with the 
claims file.  All VA records are constructively of record.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all 
the Veteran's VA treatment records should be obtained and 
associated with the claims file.

Included in the Veteran's claims is a claim of service 
connection for joint pain and muscle pain.  When asked at his 
video conference, the Veteran specifically reported that he 
had specific joint pain in his hands, ankles, shoulder, hips 
and lower back.  Interestingly, a review of the Veteran's 
service medical records shows treatment for shoulder pain, 
back pain and other various joint pains.  Moreover, 
subsequent to the Veteran's hearing, the Veteran submitted 
private treatment records showing a current diagnosis of 
degenerative disc disease.  Because the Veteran has evidence 
of treatment for back pain in service, and evidence of a 
current disability, a VA examination is necessary to 
determine the likely etiology of the current back pain, 
despite the fact that the Veteran believes that his back pain 
is part of an overall systemic joint and muscle pain 
associated with an undiagnosed illness.  Importantly, with 
regard to all claimed disorders, VA must ascertain whether 
there is any basis (e.g., direct, presumptive or secondary) 
to indicate that the claimed disorders were incurred by any 
incident of military service.  Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (Both for the general proposition that in 
claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection).  

Regarding the Veteran's undiagnosed illness claim, the 
Veteran maintains that his sleep apnea, chronic fatigue, 
joint and muscle pain, and short term memory loss are all 
part of a medically unexplained chronic disability.  

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also  Stankevich 
v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities. Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3). Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

After all additional evidence is obtained and associated with 
the claims file, the Veteran should be reexamined to 
determine whether he suffers from a medically unexplained 
chronic multi-symptoms illness and/or whether he has a 
current back disability that was incurred in or aggravated by 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the 
defect in the April 2008 rating decision 
regarding the incorrect request for new 
and material evidence to reopen a finally 
disallowed claim; and, allow appropriate 
time for response.

2.  After securing the necessary 
release(s), obtain complete medical 
records of the Veteran's treatment for his 
claimed disabilities from Dr. R. M. at the 
Baptist Hospital in Beaumont, Texas.  
Also, obtain any other private treatment 
records identified by the Veteran 
regarding treatment for the claimed 
conditions.

3.  Obtain all pertinent VA records from 
the Houston and Beaumont VA facilities, 
not already associated with the claims 
file.  

4.  Schedule the Veteran for the 
appropriate VA examination(s) to determine 
the current nature and likely etiology of 
the claimed chronic fatigue, sleep apnea, 
memory loss, joint and muscle pain 
(including back, shoulder, hand, ankles, 
and hip pain).  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the requested 
study.  The examiner in this regard should 
elicit from the veteran and record a full 
clinical history referable to the claimed 
symptoms.  The examiner should first opine 
as to whether the claimed symptoms 
actually exist, and if so, should include 
whether the Veteran's symptoms can be 
attributed to a known clinical diagnosis, 
and/or whether they are objective 
indications of a qualifying chronic 
disability, to include whether the 
Veteran's cluster of symptoms when 
combined, produce a medically unexplained 
multi-symptom illness.  In so opining, the 
examiner should comment on whether the 
Veteran's symptoms, when viewed 
collectively, are characterized by 
overlapping symptoms and signs and have 
features such as fatigue, pain, disability 
out of proportion to physical findings, 
and inconsistent demonstration of 
laboratory abnormalities.  A complete 
rationale must accompany all opinions.

The examiner should also consider the 
Veteran's claims on a direct basis.  That 
is, whether the claimed symptoms are 
attributable to diagnosed disabilities, 
and if so, whether they had their onset 
during service, regardless of whether they 
are due to an undiagnosed illness.  In so 
doing, the examiner should review the 
service treatment records, VA and private 
medical records, and any additional 
evidence added to the claims file pursuant 
to this remand.  The examiner should first 
identify if any such disability exists, 
and if so, should provide an opinion, with 
adequate rationale, as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any current 
disability had its onset during service, 
based on all of the pertinent VA and 
private medical evidence in the claims 
file.  All findings must be reported in 
detail and all indicated testing must be 
accomplished.  

5.  Following completion of the 
development requested, readjudicate the 
Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


